DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 31, 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 13, 2022 was considered by the examiner. See attached PTO-form 1449.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed.
The prior art of record fails to teach or fairly suggest applying a first filter to the retrieved contents to remove contents that have a ranking outside a threshold; applying a second filter to the retrieved contents to remove contents that are determined to be associated with a time sensitivity; selecting the event from the predetermined event set based on the search query; identifying the recommended contents from the retrieved contents, after applying the first filter and the second filter, based on the search query; applying a semantic vector clustering function to the recommended contents to group the recommended contents into one or more elements, each element being associated with a feature of the event, each feature of the event corresponding to a search intent, each element including one or more sub-contents, and each sub-content being correlated to corresponding recommended contents; and providing the recommended contents in a structured template including the one or more elements, together with all other claim elements as recited in independent claim 1 and substantially similar to independent claims  6 and 11.
Thus, the prior arts of record neither renders anticipates, nor obvious the combination of the claimed invention in light of the specification

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Villafañe; Mildred (US 2019/0278776) SEARCH ENGINE SCORING AND RANKING.
Cormier; Michael E. et al. (US Patent No. 9,087,090): Facilitating execution of conceptual queries containing qualitative search terms

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBBIE M LE/Primary Examiner, Art Unit 2168                                                                                                                                                                                                        July 13, 2022